Name: Council Regulation (EC) No 481/2001 of 6 March 2001 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Poland
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Europe;  agricultural activity;  international trade
 Date Published: nan

 Avis juridique important|32001R0481Council Regulation (EC) No 481/2001 of 6 March 2001 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Poland Official Journal L 069 , 10/03/2001 P. 0001 - 0006Council Regulation (EC) No 481/2001of 6 March 2001adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in PolandTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Council Regulation (EC) No 377/2000(1) was adopted pending the entry into force of the Adaptation Protocols, and in particular the part concerning the respective Protocol 3 of the Europe Agreements concluded with countries of central and eastern Europe.(2) The procedure for formal adoption of the Adaptation Protocol adjusting the trade aspects of the Europe Agreement with Poland may not be completed in time for it to enter into force on 1 January 2001. It is therefore necessary to provide for the extension of the concessions made to Poland on an autonomous basis until 31 December 2001.(3) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(2).(4) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3) consolidated the arrangements for managing tariff quotas, which are to be used in the chronological order of the dates of acceptance of the declarations for release for free circulation,HAS ADOPTED THIS REGULATION:Article 1From 1 January to 31 December 2001 the goods originating in Poland listed in the Annex to this Regulation shall be granted concessions under the conditions indicated in this Annex. The basic amounts to be taken into consideration in calculating the reduced agricultural components and additional duties applicable to imports into the Community from this country are shown in Table 3 of the Annex.Article 2If Poland discontinues the application of the reciprocal measures in favour of the Community, the Commission may, in accordance with the procedure laid down in Article 3(2) of this Regulation, suspend application of the measures provided for in Article 1.Article 31. The Commission shall be assisted by the Committee referred to in Article 15 of Council Regulation (EC) No 3448/93(4) (hereinafter referred to as "the Committee").2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 41. The concessions applying to trade in processed agricultural products provided for in the Adaptation Protocol concluded with Poland shall replace the concessions provided for in the Annex to this Regulation:(a) as from 1 January 2001, if the Adaptation Protocol is in force on that date, or(b) as from the date of entry into force of the Adaptation Protocol, if the latter enters into force after 1 January 2001.2. The detailed rules implementing the measures provided for in this Regulation shall also apply in respect of the corresponding measures provided for in the Adaptation Protocol of Poland.Article 5The quotas referred to in Table 1 in the Annex to this Regulation shall be managed by the Commission in accordance with the provisions of Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 6This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 March 2001.For the CouncilThe PresidentI. ThalÃ ©n(1) Council Regulation (EC) No 377/2000 of 14 February 2000 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Poland and Bulgaria (OJ L 47, 19.2.2000, p. 4).(2) OJ L 184, 17.7.1999, p. 23.(3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 2787/2000 (OJ L 330, 27.12.2000, p. 1).(4) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).ANNEXTable 1Quotas applicable to the import of goods originating in Poland opened for 2001>TABLE>Table 2Duties applicable to the import of goods originating in Poland for 2001>TABLE>Table 3Basic amounts to be taken into consideration in calculating reduced agricultural components and additional duties applicable to the import into the Community of the goods listed in Table 1>TABLE>